Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the 103 rejection have been considered and they are moot because they do not apply to the new references used in the office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 10-13, 15-17 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Claim 1 (and 15, 22) recites the limitation “based on (i) the configuration being semi-statically configured for the UE, and (ii) a group common control signal being received which indicates, for one of the resources, a second transmission link that has a different direction from the first transmission link: canceling transmission and/or reception of the signal via the first transmission link". Review of the specification, PG-PUB, does not find support for the limitation.  During the phone interview, the applicant pointed out that para. [0119] may have support, however, [0119] only discloses it is better to assume that grant-free resource may be cancelled by GCCC. The specification does not disclose the UE actually cancels the transmission. In fact, according to the specification, [0119-120], the UE can still utilize the resource or ignore the GCCC signal (that is, not cancel the transmission). This language is not supported by the original disclosure and therefore constitutes new matter. (See also 37 C.F.R. 1.121(f), MPEP 608.04, 706.03(o)).  The dependent claims are also rejected. 

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4, the limitation “the group common control signal indicating the second transmission link for one of the resources is not received” can be interpreted differently:  the signal (indicating…) is not received or the group common control signal indicating that the second link is not received. The claim was examined under the interpretation: the group common control signal (indicating…) is not received. The applicant needs to indicate the support from the specification for this claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 10-11, 15, 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schier (US20160135146, cited in IDS) in view of Takeda (US20190045506).
Regarding claim 1, Schier discloses a method performed by a user equipment (UE) in a wireless communication system, the method comprising: 
receiving, from a network, a configuration of a signal which is to be transmitted and/or received in resources via a first transmission link ([0009][0026] [0033] [0036-40], fig. 2, 4, steps 107, 108, providing common control signaling to UEs; the control channel  (received by UEs) delivers uplink scheduling grants to the UE; the grants can be semi-persistent scheduling (SPS)); 
wherein the group common control signal is scheduled to a group of UEs with a radio network temporary identity (RNTI) specific to the group common control channel signal ([0026] [0033] [0037-40], fig. 2, 4, steps 107, 108, encode a common control channel with G-RNTI, transmitting the common control signaling to a group of UEs); 
Schier do not explicitly disclose based on (i) the configuration being semi-statically configured for the UE, and (ii) a group common control signal being received which indicates, for one of the resources, a second transmission link that has a different direction from the first transmission link:
canceling transmission and/or reception of the signal via the first transmission link.
Takeda discloses based on (i) the configuration being semi-statically configured for the UE (Takeda, [0114][0106], the resources are semi-statistically configured by the base station), and (ii) a group common control signal being received which indicates, for one of the resources, a second transmission link that has a different direction from the first transmission link (Takeda, fig. 11, [0106]-[0110], common control signal to notify the UE of whether the resource is for UL or DL transmission, when the DL (or UL) is indicated in the common control signal, different from the UL (or DL) transmission):
canceling transmission and/or reception of the signal via the first transmission link (Takeda, fig. 11, [0106]-[0110], when the DL (or UL) is indicated in the common control signal, the UE drop/cancel the UL (or DL) transmission).
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings of wireless communications as given by Schier with the teachings of whether to drop or cancel the UL or DL transmission based on the common control signal given by Takeda. The motivation for doing so would have been to realize proper communication in the next generation communication system (Takeda, [0011-12]).


Regarding claim 4, Schier and Takeda disclose the method of claim 1, wherein, based on the configuration being configured via downlink control information (DCI), the group common control signal indicating the second transmission link for one of the resources is not received (Takeda, [0101][0190], failing to notify the information to the UE, the UE cannot receive or decode the common control signal).

Regarding claim 10, Schier and Takeda disclose the method of claim 1, wherein the group common control signal is received in a subset of candidates or in a first orthogonal frequency division multiplexing (OFDM) symbol of a control region or in a frequency region among control resource sets (Schier, [0034], PDCCH or common channel is located in 1-3 OFDM symbols, that is, the common control signal is received in the first OFDM symbol; the common area is used to broadcast system information and the dedicated areas are used for scheduling information). It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.

Regarding claim 11, Schier and Takeda disclose the method of claim 1, wherein the group common control signal includes information regarding which resource is used for a downlink (DL) resource, an uplink (UL) resource and/or reserved resource (Schier, abstract, the transmitted control channel may be included in a DCI ( downlink control information) and delivers uplink scheduling grants to the UE's;  Takeda, fig. 11, [0106]-[0110], common control signal to notify the UE of whether the resource is for UL or DL transmission). It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.

Regarding claim 17, Schier and Takeda disclose the method of claim 1, wherein the configuration is a configuration of a channel state information reference signal (CSI-RS) transmission, wherein the first transmission link is a downlink, and wherein the second transmission link is an uplink (Takeda, [0144], control CSI-RS, control for DL signal transmission, that is, the first link is a DL, the second is a UL).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schier in view of Takeda further in view Kim (US 20150043496, cited in IDS).
Regarding claim 12, Schier and Takeda disclose the method of claim 1, 
Schier does not explicitly disclose wherein the group common control signal is received via either self-carrier scheduling or a cross-carrier scheduling.
Kim discloses wherein the group common control signal is received via either self-carrier scheduling or a cross-carrier scheduling (Kim, [0023], a PDCCH having succeeded m a blind decoding is a common PDCCH including common control information, a PDCCH for a self-scheduling component earner). It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings as given by Schier and Takeda with the teachings given by Kim. . 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schier in view of Takeda further in view of Nokia (NOKIA et al., 'On the UL control channel structure for NR', Rl-1609740, 3GPP TSG-RAN WGl #86Bis, Lisbon, Portugal, l October 2016, cited in IDS). 
Regarding claim 13, Schier and Takeda disclose the method of claim 1, 
Schier does not explicitly disclose wherein an exact length of a long physical uplink control channel (PUCCH) format is indicated from the network.
Nokia discloses wherein an exact length of a long physical uplink control channel (PUCCH) format is indicated from the network (Nokia, section 3, fig. 5, long PUCCH format can be indicated to UE from the network).
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings as given by Schier and Takeda with the teachings given by Nokia. The motivation for doing so would have been to efficiently communicate between the base station and the terminal device by utilizing the appropriate PUCCH format. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schier in view of Takeda further in view of Fu (US 20170105198).
Regarding claim 16, Schier and Takeda disclose the method of claim 1, 
wherein the configuration is a configuration of a sounding reference signal (SRS) transmission, wherein the first transmission link is an uplink, and wherein the second transmission link is a downlink (Takeda, [0109][0110], [0144], control uplink reference signal (RS), control for UL reference signal transmission, that is, the first link is a UL, the second is a D. Note that the uplink reference signal may implicitly include a sounding reference signal). To further clarify this, FU discloses the signal link can include a sounding reference signal (SRS) (Fu, [0002]).
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings as given by Schier and Takeda with the teachings given by Fu The motivation for doing so would have been to efficiently communicate between the base station and the terminal device by following the LTE standards (Fu, [0002[]. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474